Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 1 of 25 PageID #: 1



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
   DERRICK U DENNIS, on behalf of himself and :
   all others similarly situated,                                         :
                                                                          :
                                  Plaintiffs,                             :
                                                                          :   CLASS ACTION COMPLAINT
             v.                                                           :             AND
                                                                          :    DEMAND FOR JURY TRIAL
   WGACA, LLC.,                                                           :
                                                                          :
                                 Defendant.                               :
                                                                          :
                                                                          :
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                  INTRODUCTION
   1.        Plaintiff DERRICK U DENNIS, on behalf of himself and others similarly situated,

             asserts the following claims against Defendant WGACA, LLC as follows.

   2.        Plaintiff is a visually-impaired and legally blind person who requires screen-

             reading software to read website content using his computer. Plaintiff uses the terms

             “blind” or “visually-impaired” to refer to all people with visual impairments who

             meet the legal definition of blindness in that they have a visual acuity with

             correction of less than or equal to 20 x 200. Some blind people who meet this

             definition have limited vision. Others have no vision.

   3.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in

             the United States are visually impaired, including 2.0 million who are blind, and

             according to the American Foundation for the Blind’s 2015 report, approximately

             400,000 visually impaired persons live in the State of New York.

   4.        Plaintiff brings this civil rights action against Defendant for its failure to design,

             construct, maintain, and operate its website to be fully accessible to and



                                                             -1-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 2 of 25 PageID #: 2



         independently usable by Plaintiff and other blind or visually-impaired people.

         Defendant’s denial of full and equal access to its website, and therefore denial of

         its goods and services offered thereby, is a violation of Plaintiff’s rights under the

         Americans with Disabilities Act (“ADA”).

   5.    Because Defendant’s website, www.whatgoesaroundnyc.com (the “Website” or

         “Defendant’s website”), is not equally accessible to blind and visually-impaired

         consumers, it violates the ADA. Plaintiff seeks a permanent injunction to cause a

         change in Defendant’s corporate policies, practices, and procedures so that

         Defendant’s website will become and remain accessible to blind and visually-

         impaired consumers.

                              JURISDICTION AND VENUE
   6.    This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

         and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

         U.S.C. § 1281, et seq., and 28 U.S.C. § 1332.

   7.    This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

         New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”) and

         New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

         (“NYCHRL”) claims.

   8.    Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because

         Defendant conducts and continues to conduct a substantial and significant amount

         of business in this District, and a substantial portion of the conduct complained of

         herein occurred in this District because Plaintiff attempted to utilize, on a number

         of occasions, the subject Website within this Judicial District.




                                              -2-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 3 of 25 PageID #: 3



   9.    Defendant is subject to personal jurisdiction in this District. Defendant has been

         and is committing the acts or omissions alleged herein in the Southern District of

         New York that caused injury, and violated rights the ADA prescribes to Plaintiff

         and to other blind and other visually impaired-consumers. A substantial part of the

         acts and omissions giving rise to Plaintiff’s claims occurred in this District: on

         several separate occasions, Plaintiff has been denied the full use and enjoyment of

         the facilities, goods and services offered to the general public, on Defendant’s

         Website in New York County. These access barriers that Plaintiff encountered have

         caused a denial of Plaintiff’s full and equal access multiple times in the past, and

         now deter Plaintiff on a regular basis from accessing the Defendant’s Website in

         the future.

   10.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

         and 2202.

                                      THE PARTIES
   11.   Plaintiff DERRICK U DENNIS, at all relevant times, is a resident of Queens, New

         York. Plaintiff is a blind, visually-impaired handicapped person and a member of

         member of a protected class of individuals under the ADA, under 42 U.S.C. §

         12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §§

         36.101 et seq., the NYSHRL and NYCHRL.

   12.   Defendant is and was at all relevant times a Delaware Corporation doing business

         in the United States, including New York.

   13.   Defendant’s Website, and its facilities, goods, and services offered thereupon, is a

         public accommodation within the definition of Title III of the ADA, 42 U.S.C. §

         12181(7).


                                             -3-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 4 of 25 PageID #: 4



                                   NATURE OF ACTION
   14.   The Internet has become a significant source of information, a portal, and a tool for

         conducting business, doing everyday activities such as shopping, learning, banking,

         researching, as well as many other activities for sighted, blind and visually-

         impaired persons alike.

   15.   In today’s tech-savvy world, blind and visually-impaired people have the ability to

         access websites using keyboards in conjunction with screen access software that

         vocalizes the visual information found on a computer screen or displays the content

         on a refreshable Braille display. This technology is known as screen-reading

         software. Screen-reading software is currently the only method a blind or visually-

         impaired person may independently access the internet. Unless websites are

         designed to be read by screen-reading software, blind and visually-impaired

         persons are unable to fully access websites, and the information, products, goods

         and contained thereon.

   16.   Blind and visually-impaired users of Windows operating system-enabled

         computers and devices have several screen reading software programs available to

         them. Some of these programs are available for purchase and other programs are

         available without the user having to purchase the program separately. Job Access

         With Speech, otherwise known as “JAWS” is currently the most popular, separately

         purchased and downloaded screen-reading software program available for a

         Windows computer.

   17.   For screen-reading software to function, the information on a website must be

         capable of being rendered into text. If the website content is not capable of being




                                              -4-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 5 of 25 PageID #: 5



         rendered into text, the blind or visually-impaired user is unable to access the same

         content available to sighted users.

   18.   The international website standards organization, the World Wide Web

         Consortium, known throughout the world as W3C, has published version 2.0 of the

         Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-

         established guidelines for making websites accessible to blind and visually-

         impaired people. These guidelines are universally followed by most large business

         entities and government agencies to ensure their websites are accessible.

   19.   Non-compliant websites pose common access barriers to blind and visually-

         impaired persons. Common barriers encountered by blind and visually impaired

         persons include, but are not limited to, the following:

                a.      A text equivalent for every non-text element is not provided;

                b.      Title frames with text are not provided for identification and

                navigation;

                c.      Equivalent text is not provided when using scripts;

                d.      Forms with the same information and functionality as for sighted

                persons are not provided;

                e.      Information about the meaning and structure of content is not

                conveyed by more than the visual presentation of content;

                f.      Text cannot be resized without assistive technology up to 200%

                without losing content or functionality;

                g.      If the content enforces a time limit, the user is not able to extend,

                adjust or disable it;




                                               -5-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 6 of 25 PageID #: 6



               h.      Web pages do not have titles that describe the topic or purpose;

               i.      The purpose of each link cannot be determined from the link text

               alone or from the link text and its programmatically determined link

               context;

               j.      One or more keyboard operable user interface lacks a mode of

               operation where the keyboard focus indicator is discernible;

               k.      The default human language of each web page cannot be

               programmatically determined;

               l.      When a component receives focus, it may initiate a change in

               context;

               m.      Changing the setting of a user interface component may

               automatically cause a change of context where the user has not been advised

               before using the component;

               n.      Labels or instructions are not provided when content requires user

               input, which include captcha prompts that require the user to verify that he

               or she is not a robot;

               o.      In content which is implemented by using markup languages,

               elements do not have complete start and end tags, elements are not nested

               according to their specifications, elements may contain duplicate attributes,

               and/or any IDs are not unique;

               p.      Inaccessible Portable Document Format (PDFs); and,

               q.      The name and role of all User Interface elements cannot be




                                             -6-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 7 of 25 PageID #: 7



                programmatically determined; items that can be set by the user cannot be

                programmatically set; and/or notification of changes to these items is not

                available to user agents, including assistive technology.

                                 STATEMENT OF FACTS
   20.   Defendant operates a commercial website, www.whatgoesaroundnyc.com which

         serves as an online retailer. The Defendant’s website offers features that should

         allow all individuals to access the goods and services that the Defendant offers.

   21.   The Defendant’s website is offered to the public and provides consumers and the

         general public with access to the finest authentic luxury vintage goods, handbags,

         jewelry and accessories for both men and women. As a retailer, Defendant offers

         products and goods such as apparel, bags, jewelry and watches from designer

         brands such as, Chloe, Chanel, Louis Vuitton, Fendi, Gucci, Goyard, Hermes,

         Rolex and more. Additionally, the Defendant’s website offers services which allow

         consumers and the general public the ability to sell goods to the Defendant for re-

         sale, authenticity guarantees, editorial publications and information about store

         hours and location.

   22.   It is, upon information and belief, Defendant’s policy and practice to deny Plaintiff,

         along with other blind or visually-impaired users, access to Defendant’s website,

         and to therefore specifically deny the goods and services that are offered to the

         general public. Due to Defendant’s failure and refusal to remove access barriers to

         its website, Plaintiff and visually-impaired persons have been and are still being

         denied equal access to Defendant’s Website, and the numerous goods and services

         and benefits offered to the public through the Website.




                                              -7-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 8 of 25 PageID #: 8



   23.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

         without the assistance of screen-reading software. Plaintiff is, however, a proficient

         JAWS screen-reader user and uses it to access the Internet. Plaintiff has visited the

         Website on separate occasions using the JAWS screen-reader.

   24.   During Plaintiff’s visits to the Website, the last occurring in November 2018,

         Plaintiff encountered multiple access barriers that denied Plaintiff full and equal

         access to the facilities, goods and services offered to the public and made available

         to the public; and that denied Plaintiff the full enjoyment of the facilities, goods and

         services of the Website, by being unable to learn more information, the ability to

         browse products available for delivery, find information on promotions and

         coupons, and related goods and services available online.

   25.   While attempting to navigate the Website, Plaintiff encountered multiple

         accessibility barriers for blind or visually-impaired people that include, but are not

         limited to, the following:

                 a.      Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is

                 an invisible code embedded beneath a graphical image on a website. Web

                 accessibility requires that alt-text be coded with each picture so that screen-

                 reading software can speak the alt-text where a sighted user sees pictures,

                 which includes captcha prompts. Alt-text does not change the visual

                 presentation, but instead a text box shows when the mouse moves over the

                 picture. The lack of alt-text on these graphics prevents screen readers from

                 accurately vocalizing a description of the graphics. As a result, visually-

                 impaired prospective customers are unable to determine what is on the




                                               -8-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 9 of 25 PageID #: 9



                website, browse, look for Store locations and hours, the ability to browse

                the products, find information on promotions and coupons, and related

                goods and services available both in Stores and online.

                b.      Empty Links That Contain No Text causing the function or purpose

                of the link to not be presented to the user. This can introduce confusion for

                keyboard and screen-reader users;

                c.      Redundant Links where adjacent links go to the same URL address

                which results in additional navigation and repetition for keyboard and

                screen-reader users; and

                d.      Linked Images Missing Alt-text, which causes problems if an image

                within a link contains no text and that image does not provide alt-text. A

                screen reader then has no content to present the user as to the function of

                the link, including information contained in PDFs.

   26.   Due to the inaccessibility of Defendant’s Website, blind and visually-impaired

         customers such as Plaintiff, who need screen-readers, cannot fully and equally use

         or enjoy the facilities, products, and services Defendant offers to the public on its

         Website. The access barriers Plaintiff encountered have caused a denial of

         Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular

         basis from visiting the Website, presently and in the future.

   27.   These access barriers on Defendant’s Website have deterred Plaintiff from learning

         about those specific goods and services available for purchase and delivery,

         because: Plaintiff was unable to determine and or purchase items from its Website,

         among other things.




                                              -9-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 10 of 25 PageID #: 10



    28.   If the Website was equally accessible to all, Plaintiff could independently navigate

          the Website and complete a desired transaction as sighted individuals do.

    29.   Through his attempts to use the Website, Plaintiff has actual knowledge of the

          access barriers that make these services inaccessible and independently unusable

          by blind and visually-impaired people.

    30.   Because simple compliance with the WCAG 2.0 Guidelines would provide Plaintiff

          and other visually-impaired consumers with equal access to the Website, Plaintiff

          alleges that Defendant has engaged in acts of intentional discrimination, including

          but not limited to the following policies or practices:

                  a.      Constructing and maintaining a website that is inaccessible to

                  visually-impaired individuals, including Plaintiff;

                  b.      Failure to construct and maintain a website that is sufficiently intuitive

                  so as to be equally accessible to visually-impaired individuals, including

                  Plaintiff; and,

                  c.      Failing to take actions to correct these access barriers in the face of

                  substantial harm and discrimination to blind and visually-impaired

                  consumers, such as Plaintiff, as a member of a protected class.

    31.   Defendant therefore uses standards, criteria or methods of administration that have the

          effect of discriminating or perpetuating the discrimination of others, as alleged herein.

    32.   The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

          action. In relevant part, the ADA requires:

          In the case of violations of . . . this title, injunctive relief shall include an order to
          alter facilities to make such facilities readily accessible to and usable by individuals
          with disabilities . . . Where appropriate, injunctive relief shall also include requiring
          the . . . modification of a policy . . .42 U.S.C. § 12188(a)(2).


                                                -10-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 11 of 25 PageID #: 11




    33.   Because Defendant’s Website have never been equally accessible, and because

          Defendant lacks a corporate policy that is reasonably calculated to cause its Website

          to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

          seeks a permanent injunction requiring Defendant to retain a qualified consultant

          acceptable to Plaintiff (“Agreed Upon Consultant”) to assist Defendant to comply

          with WCAG 2.0 guidelines for Defendant’s Website. Plaintiff seeks that this

          permanent injunction requires Defendant to cooperate with the Agreed Upon

          Consultant to:

                 a.        Train Defendant’s employees and agents who develop the Website

                 on accessibility compliance under the WCAG 2.0 guidelines;

                 b.        Regularly check the accessibility of the Website under the WCAG

                 2.0 guidelines;

                 c.        Regularly test user accessibility by blind or vision-impaired persons

                 to ensure that Defendant’s Website complies under the WCAG 2.0

                 guidelines; and,

                 d.        Develop an accessibility policy that is clearly disclosed on Defendant’s

                 Websites, with contact information for users to report accessibility-related

                 problems.

    34.   If the Website was accessible, Plaintiff and similarly situated blind and visually-

          impaired people could independently view service items, shop for and otherwise

          research related goods and services available via the Website.

    35.   Although Defendant may currently have centralized policies regarding maintaining

          and operating its Website, Defendant lacks a plan and policy reasonably calculated


                                               -11-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 12 of 25 PageID #: 12



          to make them fully and equally accessible to, and independently usable by, blind

          and other visually-impaired consumers.

    36.   Defendant has, upon information and belief, invested substantial sums in

          developing and maintaining their Website and has generated significant revenue

          from the Website. These amounts are far greater than the associated cost of making

          their Website equally accessible to visually impaired customers.

    37.   Without injunctive relief, Plaintiff and other visually-impaired consumers will

          continue to be unable to independently use the Website, violating their rights.

                             CLASS ACTION ALLEGATIONS
    38.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

          nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

          individuals in the United States who have attempted to access Defendant’s Website

          and as a result have been denied access to the equal enjoyment of goods and services,

          during the relevant statutory period.

    39.   Plaintiff, on behalf of himself and all others similarly situated, seeks certify a New

          York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

          individuals in the State of New York who have attempted to access Defendant’s

          Website and as a result have been denied access to the equal enjoyment of those

          services, during the relevant statutory period.

    40.   Plaintiff, on behalf of himself and all others similarly situated, seeks certify a New

          York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

          individuals in the City of New York who have attempted to access Defendant’s

          Website and as a result have been denied access to the equal enjoyment of goods and

          services offered, during the relevant statutory period.


                                              -12-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 13 of 25 PageID #: 13



    41.   Common questions of law and fact exist amongst Class, including:

                 a.         Whether Defendant’s Website is a “public accommodation” under

                 the ADA;

                 b.         Whether Defendant’s Website is a “place or provider of public

                 accommodation” under the NYSHRL or NYCHRL;

                 c.         Whether Defendant’s Website denies the full and equal enjoyment

                 of   its     products,   services,    facilities,   privileges,   advantages,   or

                 accommodations to people with visual disabilities, violating the ADA; and

                 d.         Whether Defendant’s Website denies the full and equal enjoyment

                 of   its     products,   services,    facilities,   privileges,   advantages,   or

                 accommodations to people with visual disabilities, violating the NYSHRL

                 or NYCHRL.

    42.   Plaintiff’s claims are typical of the Class. The Class, similarly to the Plaintiff, are

          severely visually impaired or otherwise blind, and claim that Defendant has

          violated the ADA, NYSYRHL or NYCHRL by failing to update or remove access

          barriers on its Website so either can be independently accessible to the Class.

    43.   Plaintiff will fairly and adequately represent and protect the interests of the Class

          Members because Plaintiff has retained and is represented by counsel competent

          and experienced in complex class action litigation, and because Plaintiff has no

          interests antagonistic to the Class Members. Class certification of the claims is

          appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused

          to act on grounds generally applicable to the Class, making appropriate both

          declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.




                                                -13-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 14 of 25 PageID #: 14



    44.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because

          fact and legal questions common to Class Members predominate over questions

          affecting only individual Class Members, and because a class action is superior to

          other available methods for the fair and efficient adjudication of this litigation.

    45.   Judicial economy will be served by maintaining this lawsuit as a class action in that

          it is likely to avoid the burden that would be otherwise placed upon the judicial

          system by the filing of numerous similar suits by people with visual disabilities

          throughout the United States.

                           FIRST CAUSE OF ACTION
                   VIOLATIONS OF THE ADA, 42 U.S.C. § 1281 et seq.
    46.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

          allegation of the preceding paragraphs as if fully set forth herein.

    47.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

          No individual shall be discriminated against on the basis of disability in the full and
          equal enjoyment of the goods, services, facilities, privileges, advantages, or
          accommodations of any place of public accommodation by any person who owns,
          leases (or leases to), or operates a place of public accommodation.

          42 U.S.C. § 12182(a).

    48.   Defendant’s Website is a public accommodations within the definition of Title III

          of the ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the

          general public, and as such, must be equally accessible to all potential consumers.

    49.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

          deny individuals with disabilities the opportunity to participate in or benefit from

          the products, services, facilities, privileges, advantages, or accommodations of an

          entity. 42 U.S.C. § 12182(b)(1)(A)(i).




                                               -14-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 15 of 25 PageID #: 15



    50.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

          deny individuals with disabilities an opportunity to participate in or benefit from

          the products, services, facilities, privileges, advantages, or accommodation, which

          is equal to the opportunities afforded to other individuals. 42 U.S.C. §

          12182(b)(1)(A)(ii).

    51.   Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

          includes, among other things:

          [A] failure to make reasonable modifications in policies, practices, or procedures,
          when such modifications are necessary to afford such goods, services, facilities,
          privileges, advantages, or accommodations to individuals with disabilities, unless
          the entity can demonstrate that making such modifications would fundamentally
          alter the nature of such goods, services, facilities, privileges, advantages or
          accommodations; and a failure to take such steps as may be necessary to ensure that
          no individual with a disability is excluded, denied services, segregated or otherwise
          treated differently than other individuals because of the absence of auxiliary aids
          and services, unless the entity can demonstrate that taking such steps would
          fundamentally alter the nature of the good, service, facility, privilege, advantage,
          or accommodation being offered or would result in an undue burden.

          42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

    52.   The acts alleged herein constitute violations of Title III of the ADA, and the

          regulations promulgated thereunder. Plaintiff, who is a member of a protected class

          of persons under the ADA, has a physical disability that substantially limits the

          major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

          Furthermore, Plaintiff has been denied full and equal access to the Website, has not

          been provided services that are provided to other patrons who are not disabled, and

          has been provided services that are inferior to the services provided to non-disabled

          persons. Defendant has failed to take any prompt and equitable steps to remedy its

          discriminatory conduct. These violations are ongoing.




                                              -15-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 16 of 25 PageID #: 16



    53.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

          incorporated therein, Plaintiff, requests relief as set forth below.

                               SECOND CAUSE OF ACTION
                              VIOLATIONS OF THE NYSHRL
    54.   Plaintiff, on behalf of himself and the New York State Sub-Class Members, repeats

          and realleges every allegation of the preceding paragraphs as if fully set forth herein.

    55.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory practice

          for any person, being the owner, lessee, proprietor, manager, superintendent, agent

          or employee of any place of public accommodation . . . because of the . . . disability

          of any person, directly or indirectly, to refuse, withhold from or deny to such person

          any of the accommodations, advantages, facilities or privileges thereof.”

    56.   Defendant’s Website and its’ sale of goods to the general public, constitute sales

          establishments and public accommodations within the definition of N.Y. Exec. Law

          § 292(9). Defendant’s Website is a service, privilege or advantage of Defendant.

    57.   Defendant is subject to New York Human Rights Law because it owns and operates

          its Website. Defendant is a person within the meaning of N.Y. Exec. Law § 292(1).

    58.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or remove

          access barriers to its Website, causing its Website to be completely inaccessible to

          the blind. This inaccessibility denies blind patrons full and equal access to the

          facilities, services that Defendant makes available to the non-disabled public.

    59.   Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice includes,

          among other things, “a refusal to make reasonable modifications in policies,

          practices, or procedures, when such modifications are necessary to afford facilities,

          privileges, advantages or accommodations to individuals with disabilities, unless



                                               -16-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 17 of 25 PageID #: 17



          such person can demonstrate that making such modifications would fundamentally

          alter the nature of such facilities, privileges, advantages or accommodations being

          offered or would result in an undue burden.”

    60.   Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice also

          includes, “a refusal to take such steps as may be necessary to ensure that no

          individual with a disability is excluded or denied services because of the absence

          of auxiliary aids and services, unless such person can demonstrate that taking such

          steps would fundamentally alter the nature of the facility, privilege, advantage or

          accommodation being offered or would result in an undue burden.”

    61.   Readily available, well-established guidelines exist on the Internet for making

          websites accessible to the blind and visually impaired. These guidelines have been

          followed by other large business entities and government agencies in making their

          website accessible, including but not limited to: adding alt-text to graphics and

          ensuring that all functions can be performed using a keyboard. Incorporating the

          basic components to make its Website accessible would neither fundamentally alter

          the nature of Defendant’s business nor result in an undue burden to Defendant.

    62.   Defendant’s actions constitute willful intentional discrimination against the class

          on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2)

          in that Defendant has:

                 a.      constructed and maintained a website that is inaccessible to blind

                 class members with knowledge of the discrimination; and/or

                 b.      constructed and maintained a website that is sufficiently intuitive

                 and/or obvious that is inaccessible to blind class members; and/or




                                             -17-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 18 of 25 PageID #: 18



                 c.      failed to take actions to correct these access barriers in the face of

                 substantial harm and discrimination to blind class members.

    63.   Defendant has failed to take any prompt and equitable steps to remedy their

          discriminatory conduct. These violations are ongoing.

    64.   Defendant discriminates, and will continue in the future to discriminate against

          Plaintiff and New York State Sub-Class Members on the basis of disability in the

          full and equal enjoyment of the products, services, facilities, privileges, advantages,

          accommodations and/or opportunities of Defendant’s Website under § 296(2) et

          seq. and/or its implementing regulations. Unless the Court enjoins Defendant from

          continuing to engage in these unlawful practices, Plaintiff and the Sub-Class

          Members will continue to suffer irreparable harm.

    65.   Defendant’s actions were and are in violation of New York State Human Rights

          Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

          discrimination.

    66.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

          fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

    67.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

    68.   Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth and

          incorporated therein Plaintiff prays for judgment as set forth below.

                         THIRD CAUSE OF ACTION
           VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW
    69.   Plaintiff, on behalf of himself and the New York State Sub-Class Members, repeats

          and realleges every allegation of the preceding paragraphs as if fully set forth herein.




                                               -18-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 19 of 25 PageID #: 19



    70.   Plaintiff served notice thereof upon the attorney general as required by N.Y. Civil

          Rights Law § 41.

    71.   N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of this

          state shall be entitled to the full and equal accommodations, advantages, facilities

          and privileges of any places of public accommodations, resort or amusement,

          subject only to the conditions and limitations established by law and applicable

          alike to all persons. No persons, being the owner, lessee, proprietor, manager,

          superintendent, agent, or employee of any such place shall directly or indirectly

          refuse, withhold from, or deny to any person any of the accommodations,

          advantages, facilities and privileges thereof . . .”

    72.   N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . . disability,

          as such term is defined in section two hundred ninety-two of executive law, be

          subjected to any discrimination in his or her civil rights, or to any harassment, as

          defined in section 240.25 of the penal law, in the exercise thereof, by any other person

          or by any firm, corporation or institution, or by the state or any agency or subdivision.”

    73.   Defendant’s Website is a service, privilege or advantage of Defendant and its

          Website which offers such goods and services to the general public is required to

          be equally accessible to all.

    74.   Defendant is subject to New York Civil Rights Law because it owns and operates

          their Website, and Defendant is a person within the meaning of N.Y. Civil Law §

          40-c(2).

    75.   Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or

          remove access barriers to its Website, causing its Website and the goods and




                                                -19-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 20 of 25 PageID #: 20



          services integrated with such Website to be completely inaccessible to the blind.

          This inaccessibility denies blind patrons full and equal access to the facilities, goods

          and services that Defendant makes available to the non-disabled public.

    76.   N.Y. Civil Rights Law § 41 states that “any corporation which shall violate any of the

          provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each and every

          violation thereof be liable to a penalty of not less than one hundred dollars nor more

          than five hundred dollars, to be recovered by the person aggrieved thereby . . .”

    77.   Under NY Civil Rights Law § 40-d, “any person who shall violate any of the

          provisions of the foregoing section, or subdivision three of section 240.30 or section

          240.31 of the penal law, or who shall aid or incite the violation of any of said

          provisions shall for each and every violation thereof be liable to a penalty of not

          less than one hundred dollars nor more than five hundred dollars, to be recovered

          by the person aggrieved thereby in any court of competent jurisdiction in the county

          in which the defendant shall reside ...”

    78.   Defendant has failed to take any prompt and equitable steps to remedy its

          discriminatory conduct. These violations are ongoing.

    79.   Defendant discriminates, and will continue in the future to discriminate against

          Plaintiff and New York State Sub-Class Members on the basis of disability are

          being directly or indirectly refused, withheld from, or denied the accommodations,

          advantages, facilities and privileges thereof in § 40 et seq. and/or its implementing

          regulations.




                                               -20-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 21 of 25 PageID #: 21



    80.   Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

          as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each and

          every offense.

                               FOURTH CAUSE OF ACTION
                              VIOLATIONS OF THE NYCHRL
    81.   Plaintiff, on behalf of himself and the New York City Sub-Class Members, repeats

          and realleges every allegation of the preceding paragraphs as if fully set forth herein.

    82.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

          discriminatory practice for any person, being the owner, lessee, proprietor,

          manager, superintendent, agent or employee of any place or provider of public

          accommodation, because of . . . disability . . . directly or indirectly, to refuse,

          withhold from or deny to such person, any of the accommodations, advantages,

          facilities or privileges thereof.”

    83.   Defendant’s Website is a sales establishment and public accommodations within

          the definition of N.Y.C. Admin. Code § 8-102(9).

    84.   Defendant is subject to NYCHRL because it owns and operates its Website, making

          it a person within the meaning of N.Y.C. Admin. Code § 8-102(1).

    85.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

          update or remove access barriers to Website, causing its Website and the services

          integrated with such Website to be completely inaccessible to the blind. This

          inaccessibility denies blind patrons full and equal access to the facilities, products,

          and services that Defendant makes available to the non-disabled public.

    86.   Defendant is required to “make reasonable accommodation to the needs of persons

          with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]



                                               -21-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 22 of 25 PageID #: 22



          from discriminating on the basis of disability shall make reasonable

          accommodation to enable a person with a disability to . . . enjoy the right or rights

          in question provided that the disability is known or should have been known by the

          covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

    87.   Defendant’s actions constitute willful intentional discrimination against the Sub-

          Class on the basis of a disability in violation of the N.Y.C. Administrative Code §

          8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

                 a.      constructed and maintained a website that is inaccessible to blind

                 class members with knowledge of the discrimination; and/or

                 b.      constructed and maintained a website that is sufficiently intuitive

                 and/or obvious that is inaccessible to blind class members; and/or

                 c.      failed to take actions to correct these access barriers in the face of

                 substantial harm and discrimination to blind class members.

    88.   Defendant has failed to take any prompt and equitable steps to remedy their

          discriminatory conduct. These violations are ongoing.

    89.   As such, Defendant discriminates, and will continue in the future to discriminate

          against Plaintiff and members of the proposed class and subclass on the basis of

          disability in the full and equal enjoyment of the products, services, facilities,

          privileges, advantages, accommodations and/or opportunities of its Website under

          § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

          Defendant from continuing to engage in these unlawful practices, Plaintiff and

          members of the class will continue to suffer irreparable harm.




                                              -22-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 23 of 25 PageID #: 23



    90.   Defendant’s actions were and are in violation of the NYCHRL and therefore

          Plaintiff invokes his right to injunctive relief to remedy the discrimination.

    91.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

          fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense

          as well as punitive damages pursuant to § 8-502.

    92.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

    93.   Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

          procedures, and rights set forth and incorporated therein Plaintiff prays for

          judgment as set forth below.

                                 FIFTH CAUSE OF ACTION
                                  DECLARATORY RELIEF
    94.   Plaintiff, on behalf of himself and the Class and New York State and City Sub-

          Classes Members, repeats and realleges every allegation of the preceding

          paragraphs as if fully set forth herein.

    95.   An actual controversy has arisen and now exists between the parties in that Plaintiff

          contends, and is informed and believes that Defendant denies, that its Website

          contains access barriers denying blind customers the full and equal access to the

          products, services and facilities of its Website, which Defendant owns, operations

          and controls, fails to comply with applicable laws including, but not limited to, Title

          III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

          Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

          discrimination against the blind.

    96.   A judicial declaration is necessary and appropriate at this time in order that each of

          the parties may know their respective rights and duties and act accordingly.



                                               -23-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 24 of 25 PageID #: 24



                                  PRAYER FOR RELIEF
          WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

                 a.     A preliminary and permanent injunction to prohibit Defendant from

                 violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

                 N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq.,

                 and the laws of New York;

                 b.     A preliminary and permanent injunction requiring Defendant to take

                 all the steps necessary to make its Website into full compliance with the

                 requirements set forth in the ADA, and its implementing regulations, so that

                 the Website is readily accessible to and usable by blind individuals;

                 c.     A declaration that Defendant owns, maintains and/or operates its

                 Website in a manner that discriminates against the blind and which fails to

                 provide access for persons with disabilities as required by Americans with

                 Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq.,

                 N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York

                 d.     An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

                 23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative,

                 and his attorneys as Class Counsel;

                 e.     Compensatory damages in an amount to be determined by proof,

                 including all applicable statutory and punitive damages and fines, to

                 Plaintiff and the proposed class and subclasses for violations of their civil

                 rights under New York State Human Rights Law and City Law;

                 f.     Pre- and post-judgment interest;

                 g.     An award of costs and expenses of this action together with


                                             -24-
Case 1:18-cv-07147-PKC-RML Document 1 Filed 12/16/18 Page 25 of 25 PageID #: 25



                   reasonable attorneys’ and expert fees; and

                   h.      Such other and further relief as this Court deems just and proper.



                               DEMAND FOR TRIAL BY JURY
           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

    of fact the Complaint raises.

    Dated: Queens, New York
           December 16, 2018

                                                 SHALOM LAW, PLLC.

                                                 By: /s/Jonathan Shalom
                                                 Jonathan Shalom, Esq.
                                                 Jshalom@JonathanShalomLaw.com
                                                 124-04 Metropolitan Avenue
                                                 Kew Gardens, NY 11415
                                                 Tel: (718) 971-9474
                                                 Fax: (718) 865-0943
                                                 ATTORNEYS FOR PLAINTIFF




                                               -25-
